Citation Nr: 1403329	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  11-11 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel
INTRODUCTION

The Veteran served on active duty from January 1968 to June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In December 2011, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is included in the claims file.

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" and Veterans Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.


FINDING OF FACT

The Veteran's bilateral hearing loss and tinnitus are etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.385 (2013).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The medical evidence, including an October 2010 VA examination report, reflects a current diagnosis of tinnitus and a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  As reflected in his December 2011 testimony before the Board, the Veteran asserts exposure to very loud noise in service from weapons fire, helicopters, and other such noise during his service in Vietnam, and that the ringing in his ears began during such service.  Service personnel records reflect that Veteran's specialty was as a rifleman in service, and that he served 11 and a half months of foreign and/or sea service, including in the Republic of Vietnam.  Also, the Veteran has consistently reported a very long history of tinnitus, from 25 to 30, or 35, years, including during VA audiological treatment in December 2007 and on October 2010 VA examination.  The Board therefore finds the Veteran's assertions of very loud noise exposure and the onset of tinnitus in service to be credible.  

The Board acknowledges the October 2010 VA examiner's opinion that hearing loss and tinnitus were less likely than not a result of service.  However, the examiner's rationale for this opinion, in significant part, was that there was no hearing loss or tinnitus reported on separation from active duty, and that the Veteran had diagnoses of renal disease and diabetes which, along with their treatments, are often associated with hearing loss and tinnitus.  

In this regard, the Veteran's June 1969 separation examination report reflects that no audiometric testing was performed, and contains no medical history given by the Veteran.  

Moreover, the Veteran's renal disease and diabetes are service-connected.  

Given this, the VA examination report actually provides more probative evidence in favor of the Veteran's claims than against, as it provides medical evidence that his service-connected disabilities have caused or aggravated his hearing loss and tinnitus.

In view of the above, the evidence for and against the Veteran's service connection claims is at least in relative equipoise.  Resolving reasonable doubt in his favor, the Board finds that current bilateral hearing loss and tinnitus are etiologically related to service.  Accordingly, service connection for bilateral hearing loss and tinnitus must be granted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As the Board is granting in full the benefits sought on appeal, any error committed with respect to any duty to notify or assist was harmless and will not be further discussed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


